Citation Nr: 0125509
Decision Date: 10/30/01	Archive Date: 12/03/01

DOCKET NO. 99-06 242A              DATE OCT 30, 2001

THE ISSUE

Whether an April 1972 decision of the Board of Veterans' Appeals,
which denied service connection for a nervous condition, should be
revised or reversed on the grounds of clear and unmistakable error
(CUE).

REPRESENTATION

Moving Party Represented by: Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to October 1968.

This case comes before the Board of Veteran's Appeals (Board) on
motion by the moving party alleging CUE in an April 1972 Board
decision.

Recently enacted legislation, the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), contains
extensive provisions modifying the adjudication of all pending
claims, significantly heightening VA's duty to assist in pending
claims. The United States Court of Appeals for Veterans Claims,
however, has held that the Veterans Claims Assistance Act does not
apply to Board CUE claims. Livesay v. Principi, No. 00-51 (U.S.
Vet. App. Aug. 30, 2001 (en banc)). In any event, in view of the
lack of legal basis for the Board CUE claim, and the disposition of
the accompanying reconsideration of the Board's 1972 decision, the
Board finds it is not prejudicial to the moving party to dismiss
the claim without further action. Bernard v. Brown, 4 Vet. App. 384
(1993).

FINDINGS OF FACT

1. Since an April 1972 Board decision denying service connection
for a nervous condition, additional service medical records were
added to the record that contain evidence favorable to the
veteran's claim.

2. The April 1972 Board decision was reconsidered based upon new
and material evidence in the form of additional service department
records and the benefit was granted.

CONCLUSION OF LAW

The April 1972 Board decision denying service connection for a
nervous condition is not final; there is no basis as a matter of
law for a CUE claim relating to the April 1972 Board decision. 38
U.S.C.A. 4003 (West 1971), 7111(b) (West Supp. 2000); 38 C.F.R.
19.148(b) (1971), 20.1000(b), 20.1400(b) (2001).

- 2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. 7111(b) (West Supp. 2000), the veteran
seeks revision or reversal of an April 1972 Board decision that
denied service connection for a nervous condition, on the basis
that the April 1972 Board decision contains CUE.

In October 1996, the RO received an additional set service medical
records from the service department. There is significant overlap
between the two sets. However, included amongst the newer set of
service medical records, but not contained in the set of medical
records received prior to the April 1972 Board decision, is an
August 13, 1968, record of a Physical Evaluation Board Proceeding.
This report indicated the veteran experienced a psychoneurotic
reaction, incurred or aggravated while entitled to basic pay,
permanent, and not the result of intentional misconduct or willful
neglect or incurred during a period of unauthorized absence. The
condition was noted to be incurred or aggravated in the line of
duty during a time of war or national emergency. The Board
acknowledges that also added to the record is an August 20, 1968,
report of recommended findings of the Physical Evaluation Board,
which reaches a nearly opposite conclusion, obviously weighing
against the veteran's claim.

In August 1997, the RO granted service connection for a dysthymic
disorder, effective January 1988. Although the supplemental
statement of the case does not include discussion of the new
service medical records in its reasons and bases for the grant of
service connection, the receipt of additional service medical
records in October 1996 is acknowledged in the listing of evidence.

The undersigned finds that the finality of the Board's April 1972
rating decision is vitiated by the addition of new and material
evidence in the form of service department records. The Board's
rules of practice in April 1972 as well as currently provide that
reconsideration of a Board decision may be accorded upon the
discovery of additional service department records. See 38 U.S.C.A.
4003 (West 1971); 38 C.F.R. 19.148(b) (1971), 20.1000(b) (2001). In
a separate determination, a panel of the Board has reconsidered the
April 1972 determination

- 3 -

and granted the full benefit sought.

A claim of CUE in a Board decision may only be entertained where
the prior determination of the Board is final. Because the April
1972 Board decision is not final, there is no legal basis for a CUE
claim before the Board. Sabonis v. Brown, 6 Vet. App. 426 (1994).
Accordingly, the CUE claim is dismissed.

ORDER

The motion for review on the basis of CUE of the April 1972 Board
decision is dismissed.

Richard B. Frank 
Member, Board of Veterans' Appeals

- 4 -



